THE STATE OF TEXAS
                                 M A N D A T E { ;.·.,, . : ,. tu ll_.EL
                                                                    r                   '    •              •
                                                                                                                ~
                                                                                                                        ,--. ("' 1 I ~-~ ~-·
                                                                                                                            t ...       ~   c_ :)                         '
                                                                                                                                                                          l
                                                                                                                                                                              ..!

                             *******************************************.A.;.:: X/\~;
                                                                      I::,   ...l·n,.,'i ...,1
                                                                       .., t·•"ti         .r
                                                                                         (,,.,.,.  · 1··~-!"
                                                                                                  p····
                                                                                                     '!.)  .-: r0"-·
                                                                                                                  '''
                                                                                                                    ~                                                         ~
                                                                                                       FILED IN
                                                                                                 I                                  f                    I   ,i,._.   1




                                                                                       12th COURT OF APPEALS
TO THE 420TH DISTRICT COURT OF NACOGDOCHES COU_NJY,                                            TYLER, TEXAS
                                                                                              GREEl]~.G:
                                                             ·:_. . " --~·(L,;::,A: -~·./' .'    ·~•·:r· ...-s'J'r... ~·~-.;,.-p '-._,
                                                                                                                             4 _'_;,.(              !.



                                                                            .....~-~- 5/27/2015
                                                                                           Dt~:~TP1CT CLERK
                                                                                                                 1:55:10 PM
     Before our Court of Appeals for the 12th Court of Appeals District of Texas, on           CATHY                        S. LUSKthe 30th
                                                                                                               Clerk
day of January, 2015, the cause upon appeal to revise or reverse your judgment between

                                         CHAD ALAN CARNEY, Appellant

                                NO. 12-13-00338-CR; Trial Court No. Fl219065

                                             Opinion by Brian Hoyle, Justice.

                                         THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

      "THIS CAUSE came to be heard on the appellate record and briefs filed herein, and the
same being considered, it is the opinion of this court that there was no error in the judgment.

       It is therefore ORDERED, ADJUDGED and DECREED that the judgment of the court
below be in all things affirmed, and that this decision be certified to the court below for
observance."

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 26 1h day of May, 2015.


                               CATHY S. LUSK, CLERK
CHIEI' jUSTICE                                                                                                                                                                  I' J! I-- (,                   CLERK
]AMES T. WORTHEN
                                                 TwELFrH COURT OF APPEALS~·.; :t;cTg~i!~~~-Ld~f..T~)s.LusK
jUSTICES
BRIAN HOYLE
                                                                                                                                                         I :Jc t·)l\1 27 Pl'I/2:~~ARETHUSSEY
                                                                                                                                                                    1 ., ,.    ClllllF STAFF ATTORNEY

GREG NF.El.EY

                                                                                                                                                        ...
                                                                                                                                                                                  ,,-
                                                                                                                                                                                 .~:   •• , . , , •• c,,.~~


                                                                                                                                                                             DISTRiCT CLERK
           May 26,2015


           Ms. Loretta Cammack
           District Clerk
           101 West Main Street
           Room 120
           Nacogdoches, TX 75961
           *DELIVERED VIA E-MAIL*

           RE:       Case Number:                                  12-13-00338-CR
                     Trial Court Case Number:                      Fl219065

           Style:    Chad Alan Carney
                     v.
                     The State of Texas

           Pursuant to Rule 18. 1 of the Texas Rules of Appellate Procedure, enclosed herewith is the
           correct Mandate issued in the above cause. When the District or County Clerk has executed the
           Mandate in accordance with the opinion of this Court, the Clerk is requested to fill in the
           information below and to return the attached copy to this office.

           Very truly yours,

           CATHY S. LUSK, CLERK




           CC:      Mr. Noel D. Cooper (DELIVERED VIA E-MAIL)
                    Ms. Cristin Lane (DELIVERED VIA E-MAIL)

           Mandate executed on OZ?fYJ day of                                          mCt.¥                                                         , 2o15.
           Brief explanation of action taken:            ~~.ol---ll.Ouc4~ _f\___!___j,JJ\GLL!r'\!___!____!ocb.,!,g_ro!.l:~s..:'j~_!_\~€.<!..®:.!.4..'LL!.VJ.S~----'-·i'L. l.l. .flL.!:I..q. !. . r.lo :.C.J. .~.1.<....a"- - 'i'- "~.: :CJ:;_:_I •
           ~~~~~D~~~~~A~:~L~~~~~~~·~~·~~~~~~~~~~~~~~~Di~ricU~owR~Cle~
                           1517WEsrPRONTSTru!BT • SUITK354 • Tru!R, TX75702 • TEL: 903-593-8471 • FAX:903-593-2193
   Serving Andet:~on, Angelina. Cherokee, Gregg Henderson, Houston, Ni!cogdoches. RJin~; Rusk, Sabine, San Augustine. Shelby; Smith, Trinity. Upshur, Van
                                                               Zandt and Wood Counties
                                                            www.12thcoa.courts.statc.tx.us